Title: From John Adams to Philip Mazzei, 26 June 1786
From: Adams, John
To: Mazzei, Philip


     
      Dr Sir
      London June 26. 1786
     
     The insinuation of the Abby Raynal, mentioned in your Letter of the 17th.—that “the Savages were to be dispossessed of Lands, which they would not cultivate,” is injurious.
     The first Settlers of New England, as well as of the other Parts of America, were Scrupulous to purchase the Title of the Indians, wherever they planted. In a Course of many Years practice in the

Courts of Law, I have had a great opportunity of knowing this Fact. There is Scarcly a Suit concerning Land, in which the Titles and Pretensions are not traced back to Indian Deeds.
     The “Immolation of Children of ten Years old,” is a Fiction of some Brain or other. The Abby I suppose, found it in some Newspaper Pamphlet or other Repository of political Lyes. He could have no Motive to adopt it, if he had not Supposed it to be true; but any Person in the least acquainted with the true History of the Country, would have corrected it.
     I have not yet Seen Mr Appleton: when I do, I will remind him of his Promise to You.— I am, very respectfully, Sir / your most obedient
     
      John Adams.
     
    